ORDER
PER CURIAM:
Lisa Funk Bohanon (“Mother”) filed a motion in Jackson County Circuit Court to modify a final judgment of dissolution based on a change in circumstances, and a motion for contempt, asking that the trial court find her ex-husband, Donald Funk (“Father”), in contempt for failing to comply with the judgment of dissolution. Father cross-filed a motion to modify the judgment and for temporary orders. Following a trial, the trial court denied the motion for contempt and entered a judgment modifying certain portions of the judgment of dissolution, specifically, the custody schedule, child support, and the repayment terms of a second mortgage. We affirm. Rule 84.16(b).